            Case 1:18-cv-11657-ER Document 115-1 Filed 10/04/19 Page 1 of 3




LTNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CHRISTA MoAULIFFE INTERMEDIATE
SCHOOL PTO,INC., et al.,
                                                        fProposed] AMENDED CIVIL CASE
                                Plaintiffs,
                                                        DISCOVERY PLAN AND
-against-
                                                        SCHEDULING ORDER
BILL DE BLASIO, in his official capacity as
Mayor of New York, et al.,
                                                            18-cv-11657 (ER)
                                Defendants.



        The Court entered a Civil Case Discovery Plan and Discovery Order on March 8,2019
(Dkt. No. 71). The parties have jointly requested an extension of the discovery deadlines. The
Court held a status conference on Septemb er 25,2019 and ordered that discovery in this case be
bifurcated as follows: Phase I of discovery shall address the impacts caused by or arising out of
the changes made to Defendants' "Discovery Program" for adrnissions to New York City's
Specialized High Schools. If Plaintiffs establish a disparate impact caused by the changes to
Defendants' Discovery Program, the parties will proceed to Phase II, namely, Defendants'
motivations for adopting the changes to the Discovery Program. The deadlines in this Order
apply to Phase I only.

        The Court, accordingly, adopts the following deadlines for Phase     I of discovery in this
case:

        1        Defendants will produce, by Octob er 7 , 2019, all "individu alized" data (as that
                 term has been agreed to by the parties) related to the student classes entering the
                 Specialized High Schools in the years 2016,2017,2018, and2019.

        2.       Subject to Paragraph 9 below, Plaintiffs may serve expert report(s) no later than
                 60 days after Plaintiffs' receipt of the 2016,2017 ,2018, and 2019 Individualized
                 Data.

        J        Subject to Paragraph 9 below, Defendants may serve expert report(s) no later than
                 60 days after receipt of the Plaintiffs' expert report(s) concerning the 2016,2017,
                 2018, and 2019 Individuali zed Data.

        4       Defendants will produce all "individualized" data (as that term has been agreed to
                by the parties) related to the student class entering the Specialized Higlr Schools
                in the fall of 2020 ("2020IndividualizedData"), when this data becomes
                available in or about May 2020.




                                                   1
 Case 1:18-cv-11657-ER Document 115-1 Filed 10/04/19 Page 2 of 3



5           Plaintiffs may serve expert report(s) no later than 45 days after Plaintiffs' receipt
            of the 2020Individualized Data.

6.         Defendants may serve expert report(s) no later than 60 days after receipt of the
           Plaintiffs' expert report(s) concerning the 2020 Individuali zed D ata.

7          Plaintiffs' expert witness(es) may be deposed separately concerning each report
           the expert produces and may be deposed on or before September 4,2020.

8          Defendants' expert witness(es) may be deposed separately concerning each report
           the expert produces and may be deposed on or before October 21,2020.

9          Neither Plaintiffs nor Defendants are required to provide more than one expert
           report from any expert witness.

      a. If Plaintiffs decide not to serve expert report(s) within 60 days of Plaintiffs'
           receipt of the 2016,2017 ,2018, and 20lg lndividualizedData, Plaintiffs shall
           have the right to serve expert report(s) based on all Phase I discovery, including
           the 201 6, 201 7, 20 I 8, and 2019 Individuali zed D ata and the 2020 Individtalized
           Data.

      b.   If Plaintiffs decide not to serve expert report(s) within 60 days of receipt of the
           20 I 6, 20 I 7, 20 I 8, and 20 I 9 Individuali zed D ata, D efendants may-but need
           not-serve an expert report within 90 days of Plaintiffs' receipt of the 2016,2017,
           2018, and20l9IndividualizedData.If Plaintiffs do serve an expert report within
           60 days of Plaintiffs' receipt of the 2016,2017,2018, and20lg lndividualized
           Data, Defendants may serve expert report(s) consistent with Paragraph 3 above. If
           Defendants decide not to serve expert report(s) based solely on the 2016,2017,
           2018, and20I9IndividualizedData, Defendants shall have the right to serve
           expert report(s) based on all Phase I discovery, including the 2016,2017,2018,
            and 2019 Individuali zed Data, the 2020Individuali zedData, and Plaintiffs' expert
           report(s).

      c. The parties shall be limited to one deposition of each expert witness for each
           report written by each such expert witness.

10         Non-expert fact discovery related to the Phase I of the discovery, including
           depositions, shall proceed concurrently.

11.        Whenever possible, unless counsel agree otherwise or the Court so orders, non-
           party depositions shall follow party depositions.

12.        All Phase I discovery shall be completed by October 30,2020.




                                             2
      Case 1:18-cv-11657-ER Document 115-1 Filed 10/04/19 Page 3 of 3




      13    This Civil Case Discovery Plan and Scheduling Order may not be changed
            without leave of Court (or the assigned Magistrate Judge acting under a specific
            order ofreference).




      SO ORDERED.

Dated: October _,2019
New York, New York                                       Edgardo Ramos, U.S. District Judge




                                            J
